Citation Nr: 9924136	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May to October 
1944.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA), Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on being housebound.  


FINDINGS OF FACT

1.  The veteran's disabilities do not render him unable to 
care for most of his daily personal needs without assistance 
from others, nor do they render him unable to protect himself 
from the hazards and dangers incident to his daily 
environment.  

2.  The veteran is not substantially confined to his house, 
nor does he have a single disability ratable at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1501, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim of 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on being housebound is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the claim is not inherently 
implausible.  It is also determined that all relevant facts 
have been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a), has been satisfied.  

Entitlement to aid and attendance benefits is predicated upon 
the evidence of record showing that the veteran is so 
helpless as to need regular aid and attendance of another 
person.  A person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind, as 
to need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d).  

Determination as to the need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determination, consideration is given 
to such conditions as:  Inability of the claimant to dress 
and undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself due to loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination, and it is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all the 
disability conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal function, which the claimant is unable to perform, 
should be considered in connection with his contention as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
assistance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a).  

Factual background

In this case, the veteran has been assigned a permanent and 
total disability evaluation for pension purposes since May 
1987.  His principal disability as classified by the RO 
consists of residuals of a cervical spine injury with lumbar 
decompression.  This disorder is rated as 100 percent 
disabling.  The veteran has additional nonservice-connected 
disabilities, including arthritis of the right hip and 
degenerative joint disease involving both knees, individually 
rated by the RO as 20 percent disabling.  Additional 
disability, none of which are shown to preclude functional 
impairment, has also been identified by the RO.  

It is the essential contention in this case that the 
veteran's physical limitations qualify him for aid and 
attendance benefits.  Specifically, it is contended that the 
veteran has functional difficulty that impedes his ability to 
clothe and bathe himself, drive a motor vehicle, ambulate and 
negotiate stairs.  

The record reflects that the veteran has a lengthy history of 
alcohol abuse and emotional instability, as well as back and 
leg problems.  At a VA aid and attendance examination in 
September 1996, in connection with his current claim, the 
veteran was noted to have chronic degenerative disease of the 
cervical spine with resulting cervical radiculopathy, pain 
and weakness of the upper extremities.  He was also found to 
have significant lumbar stenosis with pain and weakness on 
ambulation.  It was noted that his examiner discussed 
surgical options for this disability.  He was, however, 
deemed to be capable of limited ambulation without the 
assistance of another person.  

The veteran was hospitalized at a VA medical center beginning 
in November 1996 for relief of progressively severe lower 
extremity pain, especially upon standing erect and walking.  
He underwent a "redo" lumbar laminectomy extending from 
L1 to L5, with subsequent foraminotomies.  Postoperatively 
the veteran was slow to ambulate, but reportedly made a 
remarkable recovery and was able to ambulate independently, 
with significant improvement in his leg pain upon walking and 
standing prior to his discharge to home.  He was encouraged 
by his physician to refrain from heavy lifting, bending or 
driving until his back slowly healed and to begin progressive 
ambulation.  

At a VA general medical examination in May 1997, the veteran 
complained of a stiff neck and low back, weakness, high blood 
pressure, shortness of breath and sore knees.  He was 
described by his examiner as well developed and fairly well 
nourished.  His posture was characterized as stiff and his 
gait as careful, short and wide based.  He was noted to have 
residual pain and stiffness in the cervical spine from his 
surgery.  He nevertheless had forward flexion of the cervical 
spine to 15 degrees, with extension and rotation left to 
10 degrees, and rotation right to 15 degrees.  He had 
restricted motion on forward bending of the lumbar spine to 
50 degrees, with left and right lateral bending at the waist 
to 20 degrees.  It was noted that his hips were level, and 
that he walked somewhat stiffly with aching soreness in the 
knees.  

The aid and attendance/housebound examination in May 1997 
revealed that the veteran usually did not drive, and that a 
friend had brought him to the examination.  He was found to 
have adequate vision for daily activity.  He was again noted 
to be well developed and well nourished and to have somewhat 
stiff posture.  His gait was as described on general medical 
examination.  The veteran was found to have some soreness in 
his shoulders and neck.  He was observed to fasten clothing 
and take off and put on his shirt, tie, jacket, trousers and 
shoes.  He was able to lift himself onto the examining table, 
and he walked by himself safely.  He walked approximately 100 
feet down the hall with a stable gait.  It was noted that he 
had stiffness and lack of mobility of the neck and at the 
lumbar spine, but that these symptoms did not interfere 
significantly with breathing, but only with the veteran's 
comfort and ability to lift and carry.  It was further noted 
that the veteran's memory was adequate for daily activity 
about the household, and that his agility was adequate to 
perform his self-care.  It was noted that the veteran stayed 
around the household and worked a little bit outside with the 
woman who owned the house in which he lived.  With respect to 
ambulation, the examiner reported that the veteran was able 
to walk unassisted on flat surfaces carefully and any 
distance.  It was noted that he was limited only by shortness 
of breath.  He also did not need any mechanical aid for 
ambulation, though it was indicated that he might be somewhat 
more stable with a cane.  It was also indicated that the 
veteran was able to leave his home when he wished.  

At a personal hearing in December 1997, the veteran said he 
required assistance in standing, dressing, shaving, carrying 
groceries, and reaching for items above his head.  He said he 
was able to walk short distances, but used a wheelchair on 
occasions.  The veteran's witness said she helped the veteran 
dress, button his shirt, and put on sweaters over his head, 
as well as steadying his balance.  

A private examination in February 1998 indicated that the 
veteran could walk, leave home and feed himself without the 
assistance of another person.  It was also noted that the 
veteran, "by history," could not bathe, perform toilet 
functions, and/or dress without assistance from another.  It 
was further reported that the veteran used a cane for 
prolonged walking, and required reading glasses only.  

Analysis

In this case, the evidence of record shows that the veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, or is helpless or blind, or so nearly helpless 
and blind as to need the aid and assistance of another 
person.  While the veteran has severe cervical and low back 
problems, he is nevertheless shown on objective examination 
to be capable of dressing himself, keeping himself ordinarily 
clean and presentable and feeding himself.  He can attend to 
the wants and needs of nature and protect himself from the 
hazards and dangers incident to his daily environment.  VA 
clinical data and the testimony proffered at a personal 
hearing on appeal, although noting definite limitations 
associated with the veteran's physical impairment stemming 
primarily from his upper and lower spine disorders, as well 
as his arthritic disabilities, do not establish that his 
disabilities render him unable to attend to the needs of 
daily living without the regular aid and assistance of 
another person.  Rather, to the contrary, VA examination in 
May 1997 found that the veteran had no physical defects that 
prevented his ability to perform routine activities.  He was 
able to walk unassisted with a steady gait, and demonstrated 
agility adequate to perform his self-care.  Private 
examination in February 1998 did not demonstrate otherwise.  
Here we recognize the testimony of the veteran and his 
witness, as well as the veteran's self report on his February 
1998 examination that he cannot bathe, perform toilet 
functions or dress without assistance from another.  These 
assertions, however, are not borne out by the objective 
clinical evidence, which clearly reflects limited functional 
impairment resulting largely from the back and knee 
disabilities, but not to the extent where the veteran's 
inability to perform the activities of daily living is 
precluded.  

Furthermore, the evidence of record does not show that the 
veteran is housebound.  He is able to leave his home as 
necessary or desired, and without the assistance of another 
person.  Although the veteran has some impairment of his 
lower extremities, he is able to ambulate.  Further, although 
not working, he is not prevented from performing activities 
outside his home.  Finally, although the veteran has a single 
disability rated at 100 percent, attributable to his spinal 
disorder, the evidence of record does not establish the 
presence of other unrelated disabilities, which combine to at 
least 60 percent to warrant special monthly compensation at 
the housebound rate.  


ORDER

A special monthly pension based on the need for regular aid 
and attendance, or on being housebound, is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

